                      UNITED STATES DISTRICT COURT

                             DISTRICT OF MAINE


 WILMINGTON TRUST, NATIONAL                )
 ASSOCIATION, not in its Individual        )
 Capacity but solely as Trustee for        )
 MFRA Trust 2015-1,                        )
                                           )
                      PLAINTIFF            )
                                           )
 v.                                        )
                                           )
 STEPHEN R. VIGNEAULT        AND           )        CIVIL NO. 1:19-CV-572-DBH
 TREASE N. VIGNEAULT,                      )
                                           )
                      DEFENDANTS           )
                                           )
 v.                                        )
                                           )
 NCEP LLC,                                 )
                                           )
                      PARTY-IN-INTEREST    )


         REPORT OF FINAL PRETRIAL CONFERENCE AND ORDER


      A final pretrial conference was held by telephone on June 28, 2021, in

Portland, Maine, before District Judge D. Brock Hornby.         Attorney John A.

Doonan appeared for the plaintiff and Attorney John Z. Steed appeared for the

defendant Stephen R. Vigneault.

      The following matters were addressed and will govern the trial of this case.

I. CASE DESCRIPTION

      This is a mortgage foreclosure case. The defendant challenges jurisdiction

(diversity of citizenship) and the adequacy of the notice of right to cure. It is a

bench trial.
II. TRIAL PREPARATION

        A. Discovery. The discovery is complete. By July 6, 2021, the plaintiff

shall identify its records custodian witness. By July 8, 2021, the plaintiff shall

file an affidavit concerning its corporate status and location regarding diversity

of citizenship.

        B. Motions in Limine. Any motions in limine shall be filed by July 13,

2021, and any objections shall be filed by July 20, 2021.

        C. Maximum Number of Trial Days. The case will require no more than

one full trial day.

III. TRIAL SCHEDULE

        A. Trial Period.   The case will be tried on Tuesday, August 3, 2021, in

Bangor. At the conference, I said that trial would start at 9:00 a.m. In light of the

distance the plaintiff’s lawyer must travel, I delay the start of trial to 10:00 a.m.

        B. Settlement Notice. The parties shall inform the clerk’s office whether

the case is settled or firm for trial by July 20, 2021.

IV. TRIAL PROCESS

        A. Stipulations. The parties shall file any agreed-to stipulations by July 27,

2021.

        B. Exhibits. The parties shall exchange exhibits by July 27, 2021. The

parties shall jointly prepare a consolidated list of all exhibits to be offered at trial,

employing the form available on the Court’s website, www.med.uscourts.gov, by

July 29, 2021. One extra set shall be filed for the Judge to review in advance of the

trial. See Local Rule 16.4(d).


                                                                                    2
     C. Trial Brief. If either party desires to file a trial brief, it shall do so by

July 29, 2021.

     SO ORDERED.

     DATED THIS 29TH DAY OF JUNE, 2021

                                            /S/D. BROCK HORNBY
                                            D. BROCK HORNBY
                                            UNITED STATES DISTRICT JUDGE




                                                                                   3
